Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Examiner's Statement of reason for Allowance
Claims 1-3, 5-7, 9-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of privacy-preserving machine learning.
The closest prior art, as previously recited, Gu (US 2020/0082270), Vaikuntanathan (US 2020/0036512), Pogorelik (US 2021/0319098) are also generally directed to various aspects of privacy-preserving machine learning.  However, none of above prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11, 15.  For example, none of the cited prior art teaches or suggest the steps of: 
wherein the source data is securely routed from the client processing system to the TEE via the UPS in an encrypted form such that the source data is decipherable at the TEE and not decipherable at the UPS, wherein the machine learning model is configured to classify the source data to produce classification data, the machine learning model comprising a plurality of layers, wherein the method further comprises executing the untrusted software component with the UPS in concert with executing the trusted software component in the TEE such that the following operations are performed: instantiating the trained machine learning model such that a linear portion of one of the layers of the trained machine learning model is executed in the UPS, the linear portion being configured to execute a linear operation; providing, in the TEE, unblinded input data to an input layer of the trained machine learning model, the unblinded input data being provided based on the unencrypted source data; generating, in the TEE using the input layer operating on the unblinded input data, first unblinded output data; generating, in the TEE using the trained machine learning model, blinded intermediate data based on the unblinded input data or the first unblinded output data, the blinded intermediate data being decipherable by the TEE and being undecipherable by the UPS; providing the blinded intermediate data to the linear portion of one of the layers of the trained machine learning model that is executed in the UPS, and generating blinded intermediate output data by executing the linear operation on the blinded intermediate data; providing the blinded intermediate output data to the TEE, the blinded intermediate output data being decipherable by the TEE and being undecipherable by the UPS; converting, in the TEE, the blinded intermediate output data to unblinded intermediate output data; generating, in the TEE using a final layer of the machine learning model and based directly or indirectly on the unblinded intermediate output data, final unblinded output data, the final unblinded output data corresponding to the classification data; and securely routing the classification data from the TEE to the client processing system via the UPS such that the classification data is decipherable at the client processing system and not decipherable at the UPS, and wherein the unblinded input data, first unblinded output data, and final unblinded output data is not accessible by the UPS.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439